Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 17, 2015

                                       No. 04-14-00912-CV

                              IN THE INTEREST OF J.A.R., et al,

                   From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010-CI-02265
                           Honorable Eric Rodriguez, Judge Presiding


                                          ORDER
        Appellant filed a notice of appeal with this court on December 24, 2014. On that same
day, the clerk of this court notified appellant that our records do not reflect that the $195.00 or
$10.00 filing fees have been paid. Further, our records contain no evidence that appellant is
excused by statute or rule from paying the filing fees. See TEX. R. APP. P. 5 (requiring fees in
civil cases); id. R. 20.1 (waiving fees if indigence established). The clerk’s December 24, 2014
letter warned appellant that the filing fees must be paid by January 9, 2015, or the appeal was
subject to being stricken. To date, this court has not received payment or an affidavit of
indigence. See id. R. 20.1(c)(1).
        The clerk’s letter also advised appellant that the docketing statement must be filed with
this court by January 9, 2015. See id. R. 32.1; 4TH TEX. APP. (SAN ANTONIO) LOC. R. 5.2. To
date, no docketing statement has been filed.
        Appellant is ORDERED to show cause in writing within fifteen days of the date of this
order that either (1) the $195.00 and $10.00 filing fees have been paid, or (2) appellant is entitled
to appeal without paying the filing fees. If appellant fails to respond within the time provided,
this appeal will be dismissed. See TEX. R. APP. P. 5, 42.3(c); In re W.J.C., No. 04-05-00532-CV,
2005 WL 3477883 (Tex. App.—San Antonio Dec. 21, 2005, no pet.) (mem. op.).
       All other appellate deadlines are suspended pending further order of this court.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of March, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court